     Case 4:12-cr-00503 Document 202 Filed in TXSD on 12/19/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                                               §
                                               §
       v.                                      §
                                               §          4:12-cr-503
JASON GANDY,                                   §
                                               §
                                               §
       Defendant                               §


                                   NOTICE OF APPEAL


       COMES NOW, Seth Kretzer, and files this Notice of Appeal to the Fifth Circuit for

Defendant Gandy.

                                            /s/ Seth Kretzer
                                            ________________________________
                                            SETH H. KRETZER
                                            SBN: 24043764

                                            LAW OFFICES OF SETH KRETZER
                                            440 Louisiana Street; Suite 1440
                                            Houston, TX 77002

                                            DIRECT: 713/775-3050
                                            seth@kretzerfirm.com (email)

                                            Attorney for Defendant Gandy

                               CERTIFICATE OF SERVICE

       I certify that on December 19, 2018, a copy of this document was served on all counsel of

record through filing on the ECF System.

                                        /s/ Seth Kretzer
                                       ________________________________
                                        SETH H. KRETZER
Case 4:12-cr-00503 Document 202 Filed in TXSD on 12/19/18 Page 2 of 2
